DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of Kobayashi et al (US Pub. 2013/0248014) fails to teach a workpiece processing system with a workpiece having one or more materials residing thereon wherein each of the one or more materials has a respective outgassing temperature associated therewith, above which, the one or more materials outgas a respective outgas material at a respective outgassing rate that is toxic to personnel.
Upon review of the prior art of Kobayashi et al, it is noted that Kobayashi et al does not teach the recited workpiece. The prior art of Bao et al teaches a method and apparatus for wafer outgassing control where the abstract discusses  the importance eliminating toxic gases from the surface of the substrate see also [0015], [0025], and [0029]. The prior art of Bao et al teaches the effect of temperature on the outgassing process and emphasizes heating the wafer and controlling the temperature, gas flow rates, and other processing parameters see [0029]. The prior art of Mori et al (US 2014/0068962) suggests lowering the temperature to below the degas temperature see [0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14  are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kobayashi et al (US 2013/0248014) in view of Bao et al (US 2018/0082874) and Mori et al (US 2014/0068962).
Regarding claim 1:	 A workpiece processing system of Kobayashi et al , comprising: a cooling chamber (load lock device 6,7 which includes a cooling vessel 31 see [0039] generally enclosing a chamber volume; a workpiece support (wafer elevating pins 50 see [0041] positioned within the cooling chamber and a cooling apparatus (cooling plate 32 see [0041]) configured to selectively cool the workpiece to a predetermined temperature; and a vacuum source (see gas supply system and gas exhaust system recited in [0032]) configured to selectively evacuate the chamber volume; a purge gas source (purge gas supply 61a from purge gas supply line 45 see [0044]) configured to selectively provide a purge gas to the chamber volume; a controller 20 (recited further as a microprocessor/computer in [0032] that controls the overall processing recipe) configured to cool the workpiece to the predetermined temperature via a control of the cooling apparatus, thereby cooling the one or more materials to below the respective outgassing temperature, and wherein the controller is further configured to control the vacuum source and purge gas source to provide a predetermined pressure associated with a predetermined heat transfer rate within the chamber volume concurrent with cooling of the workpiece, while further removing the respective outgas material from the chamber volume.  

	The prior art of Kobayashi et al teaches a cooling plate (cooling member 32) which is interpreted as a chilled workpiece support where selective support is provided by wafer elevating pins 50 see [0041] and selective cooling according to [0051] and [0052].
The prior art of Kobayashi et al fails to teach a workpiece having one or more materials residing thereon, wherein each of the one or more materials has a respective outgassing temperature associated therewith, above which, the one or more materials outgas a respective outgas material at a respective outgassing rate that is toxic to personnel. Likewise, the prior art of Kobayashi et al fails to teach that the controller cools the materials of the workpiece to below the respective outgassing temperature.

The prior art of Bao et al teaches a method and apparatus for wafer outgassing control where the abstract discusses  the importance eliminating toxic gases from the surface of the substrate see also [0015], [0025], and [0029]. The prior art of Bao et al teaches the effect of temperature on the outgassing process and emphasizes heating the wafer and controlling the temperature, gas flow rates, and other processing parameters see [0029]. The outgassing control system 100 of Bao et al  is recited in [0017], a flow controller 120, heater 118 is provided for temperature control of the purge gas see [0020] – [0022], see also [0029]. See also the discussion of the controller 146 of Bao et al as recited in [0030].

The combined teachings of Kobayashi et al and Bao et al fails to teach the cooling of the wafer to below the outgas temperature.

The prior art of Mori et al suggests lower the temperature to below the degas temperature see [0059]. The prior art of Mori et al teaches that it is advantageous to control the temperature of the wafer to below the outgas temperatures of the materials thereupon the motivation of modifying the apparatus of Kobayashi et al and Bao et al with the teachings of Mori et al is that it offers an alternative approach to outgas control. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kobayashi et al with the teachings of Bao et al and Mori et al provide outgas control by controlling the processing parameters such as vacuum source and purge gas source, heat transfer rate with the chamber volume, and the temperature of materials on the wafer to below the outgassing temperature.

Regarding claim 2:	The workpiece processing system of claim 1, wherein the predetermined temperature is determined based on a respective outgassing curve associated with the one or more materials. See [0034] of Kobayashi et al where the temperature is determined based upon the type of substrate used and/or layers formed which are matters of an intended use. Note how the pre-determined temperature is determined is interpreted as product by process as both the prior art of Bao et al and Mori et al teach the outgassing temperature being known and dependent upon a plethora of processing parameters to include the films or materials upon to the workpiece.

Regarding claim 3:	The teachings of Kobayashi et al were discussed above.

Kobayashi et al fails to teach a scrubber.
The prior art of Bao et al which teaches a method and apparatus for wafer outgassing control. See the abstract, [0015], [0024], [0029], where the dry scrubber 136 is recited. The motivation to modify the apparatus of Kobayashi et al with the dry scrubber to clean the purge gas of toxic gases. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a scrubber in the apparatus of Kobayashi et al as suggested by Bao et al.

Regarding claim 4:	 The workpiece processing system of claim 1, wherein the cooled workpiece support comprises a cold plate 32 see [0041] of Kobayashi et al having one or more cooling channels ( cooling flow paths are recited in [0041] – [0043] defined therein, and wherein the cooling apparatus comprises a coolant source ( cooling water as recited in [0042]) configured to selectively flow a cooling fluid through the one or more cooling channels of the cold plate.  

Regarding claim 5:	 The workpiece processing system of claim 1, further comprising: a first loadlock valve (see gate vales G1, G2) are recited in [0027] of Kobayashi et al operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a first environment, and wherein the first loadlock valve is further configured to selectively pass the workpiece between the chamber volume and the first environment; and a second loadlock valve operably coupled to the cooling chamber and configured to provide selective fluid communication between the chamber volume and a second environment, and wherein the second loadlock valve is further configured to selectively pass the workpiece between the chamber volume and second environment.  

Regarding claim 6:	 The workpiece processing system of claim 5, wherein the controller 20 is further configured to selectively open and close the first loadlock valve, thereby selectively isolating the chamber volume from the first environment, and wherein the controller is further configured to selectively open and close the second loadlock valve, thereby selectively isolating the chamber volume from the second environment.  See G1 and G2 and the discussion of controller 20 and pressure controller 49 of Kobayashi et al.

Regarding claim 7:	 The workpiece processing system of claim 6, wherein the cooling chamber comprises a vacuum port and a purge gas port in fluid communication with the chamber volume, the workpiece processing system further comprising: a vacuum valve configured to provide selective fluid communication between the vacuum source and the vacuum port; and a purge gas valve configured to provide selective fluid communication between the purge gas source and the purge gas port, wherein the vacuum valve and purge gas valve are configured to selectively flow the purge gas from the purge gas port to the vacuum port, and wherein the controller is further configured to control the vacuum valve and purge gas valve to selectively flow the purge gas from the purge gas port to the vacuum port at the predetermined pressure concurrent with cooling of the workpiece, thereby generally evacuating the outgassed material from the chamber volume and preventing a release of the outgassed material to the first environment.  See [0051] where atmospheric pressure is discussed and see [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49 of Kobayashi et al.
Regarding claim 8:	 The workpiece processing system of claim 7, wherein the first environment comprises an atmospheric environment at atmospheric pressure, and wherein the second environment comprises a vacuum environment at a vacuum pressure.  See [0051] where atmospheric pressure is discussed and see [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49 of Kobayashi et al.

Regarding claim 9:	The workpiece processing system of claim 8, wherein the controller is configured to flow the purge gas from the purge gas port to the vacuum port concurrent with the second loadlock valve isolating the chamber volume from the second environment and the first loadlock valve isolating the chamber volume from the first environment.   See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49 of Kobayashi et al.


Regarding claim 10:	The workpiece processing system of claim 7, wherein the controller is configured to open the purge gas valve and vacuum valve concurrent with the cooling of the workpiece, thereby further concurrently flowing the purge gas from the purge gas port to the vacuum port at the predetermined pressure. See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49 of Kobayashi et al.

Regarding claim 11:	 The workpiece processing system of claim 10, wherein the purge gas valve comprises a purge gas regulator, and wherein the vacuum valve comprises a vacuum regulator, wherein the purge gas regulator and vacuum regulator are configured to provide the predetermined pressure when the purge gas is flowed from the purge gas port to the vacuum port.  See [0043] – [0047] and the discussion of valves 67 and 68 and the pressure controller 49 of Kobayashi et al.

Regarding claim 12:	 The workpiece processing system of claim 11, wherein the controller 20  is configured selectively open and close the purge gas valve and vacuum valve to selectively evacuate the chamber volume and provide the predetermined pressure within the chamber volume in a sequential manner.  See [0043] – [0047] and the discussion of valves 67 and 68 of Kobayashi et al.

Regarding claim 13:	 The workpiece processing system of claim 11, wherein the controller 20 and pressure controller 49 of Kobayashi et al is configured to selectively concurrently evacuate the chamber volume and provide the predetermined pressure within the chamber volume.

Regarding claim 14:	The teachings of Kobayashi et al  as modified by Bao et al were discussed above.
The apparatus resulting from the teachings of the prior art of Kobayashi et al as modified by Bao et al fails to teach a temperature monitoring apparatus.
The prior art of Mori et al teaches a temperature measuring device in [0009], [0019] and Claim 1 of Mori et al. Throughout the prior art of Mori et al Mori et al teach the importance of monitoring and controlling the temperature of the process gases, workpiece, and the materials upon the workpiece to enhance outgas control. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Kobayashi et al when using the workpiece of Bao et al and understanding the need for enhance temperature control and the temperature monitoring system as suggested by Mori et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi et al (IS 2008/0102646) teaches a method and apparatus for the efficient removal of volatile residues from a substrate. The teachings of Kawaguchi et al include a cooling device 416 and the control of pressure and temperature see [0054].

Anc et al (US 2006/0131514) teaches the removal of byproducts of physical and chemical reaction in an ion implanter see outgassing is mentioned in [005] and a cooling system is recited in [0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716